Order filed June 12, 2018




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00130-CV
                                   ____________

                         CAN CONG CHAU, Appellant

                                        V.

           HOUSTON EVICTIONS FOR DANNY TRAN, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1104795

                                   ORDER

      Appellant’s brief was due May 31, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 27, 2018, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM